t c memo united_states tax_court ronald w oman petitioner v commissioner of internal revenue respondent docket no 1910-05l filed date p filed a petition for judicial review pursuant to sec_6320 i r c in response to a determination by r that lien action was appropriate held the case is remanded for further consideration by the internal_revenue_service office of appeals ronald w oman pro_se robert w dillard and michael d zima for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 lien of the internal_revenue_code the issue for decision is whether respondent may proceed with collection in the form of a filed tax_lien of petitioner’s federal_income_tax liabilities for the and taxable years findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioner resided in altamonte springs florida petitioner failed to file a federal_income_tax return for petitioner filed untimely for the and taxable years and did not remit payment of the balances due petitioner filed timely for and but again did not remit sufficient payment the vast majority of petitioner’s tax_liabilities arose in and when petitioner was president of public telephone corporation and earned over dollar_figure in salary each year in public telephone corporation was seized by the federal trade commission and put into receivership thereafter petitioner held a series of seasonal and odd jobs and relied on friends and family for housing food and other bare necessities 1unless otherwise indicated all section references are to the internal_revenue_code code of as amended petitioner also struggled with alcohol drugs and depression for which he entered rehabilitation in the fall of as of petitioner’s outstanding tax_liabilities for the years and totaled dollar_figure on date respondent received from petitioner a form_656 offer_in_compromise offering to pay dollar_figure based on doubt as to collectibility petitioner also provided a form 433-a collection information statement for wage earners and self-employed individuals indicating that he was unemployed lived with friends received money from his parents from time to time and had no assets respondent thereafter evaluated petitioner’s offer preparing inter alia a full pay worksheet dated date and income expense and asset equity tables dated date the worksheet indicated that petitioner’s total ability to pay was zero and stated that initial analysis indicates a low- income taxpayer that can’t pay with assets at this time the income expense table reflected that petitioner had monthly income and allowed expenses of dollar_figure and dollar_figure respectively for a dollar_figure monthly negative cashflow and that the amount that could be paid was zero the asset equity table showed that petitioner had a total minimum value of zero nevertheless respondent rejected petitioner’s dollar_figure offer- in-compromise because petitioner had an egregious history of past non-compliance and respondent’s analysis of petitioner’s current finances reveals that it will be highly unlikely petitioner will be able to remain in compliance during the offer terms therefore respondent concluded it would not be in the best interest of the government in the rejection narrative prepared in connection with the letter informing petitioner of the rejection dated date respondent noted that petitioner’s reasonable collection potential was zero shortly before rejecting the offer-in-compromise respondent on date filed a notice_of_federal_tax_lien in seminole county florida with respect to petitioner’s and income_tax liabilities respondent then on date issued to petitioner a corresponding notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the taxable years and in response petitioner 2taxable years and were not covered by this notice because respondent had previously issued on date a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for these years and petitioner had not timely requested a hearing in response to that notice respondent had also previously issued on date a final notice_of_intent_to_levy and notice of your right to a hearing for taxable years and and petitioner had also not timely requested a hearing in response to that notice because petitioner’s requests for a hearing on the proposed levy for and and the filed lien as to and were filed late petitioner was afforded an equivalent continued submitted a form request for a collection_due_process_hearing which was received by respondent on date petitioner stated his disagreement with the lien as follows i’m going through offer and compromise as we speak respondent’s appeals_office conducted a collection hearing by telephone with petitioner on date during that interview petitioner continued to press for acceptance of his offer-in-compromise thereafter on date respondent issued the above-mentioned notice_of_determination for the and taxable years sustaining the filing of the notice of lien in july of an attachment to the notice addressed the issues raised by the taxpayer and stated as relevant here the rejection of your offer_in_compromise has been sustained by appeals based on irm that due to your egregious history of non-compliance it is in the best continued administrative hearing for these collection actions equivalent administrative hearings are not appealable to this court see sec_6320 sec_6330 126_tc_183 123_tc_1 affd 412_f3d_819 7th cir 3respondent had earlier issued to petitioner a decision letter concerning equivalent_hearing under sec_6330 levy of the internal_revenue_code sustaining levy action as to taxable years and and a decision letter concerning equivalent_hearing under sec_6320 lien of the internal_revenue_code sustaining the filing of a federal_tax_lien with respect to taxable years and see supra note interest of the government not to accept your offer_in_compromise i collection action a general rules opinion if a taxpayer liable to pay taxes fails to do so after demand for payment the tax_liability becomes a lien in favor of the united_states against all of the taxpayer’s real and personal_property and rights to such property sec_6321 the lien arises at the time the assessment is made and continues until the liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 the secretary is obliged to notify the taxpayer that a notice of a federal_tax_lien has been filed within business days of filing and of the administrative appeals available to the taxpayer sec_6320 upon timely request a taxpayer is entitled to a hearing before the internal_revenue_service office of appeals regarding the propriety of the filing of the lien this hearing is conducted in accordance with the procedural requirements of sec_6330 sec_6320 and c the taxpayer is entitled to appeal the determination of the appeals_office made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion has occurred if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner does not dispute the existence or amounts of the underlying tax_liabilities accordingly the court’s standard of review is abuse_of_discretion b review for abuse_of_discretion among the issues that may be raised at the appeals_office and are reviewed for an abuse_of_discretion are challenges to the appropriateness of collection and offers of collection alternatives such as an offer-in-compromise sec_6330 the court does not conduct an independent review of what would be an acceptable offer-in-compromise rather it gives due deference to the commissioner’s discretion 125_tc_301 woodral v commissioner 4determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 supra pincite the court reviews the appeals officer’s rejection of an offer-in-compromise to decide whether the rejection was arbitrary capricious or without sound basis in fact or law murphy v commissioner supra pincite woodral v commissioner supra pincite sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the secretary sec_301_7122-1 proced admin regs however regulations promulgated under sec_7122 provide that no offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of the regulations and the secretary’s policies and procedures regarding the compromise of cases sec_301 f proced admin regs the grounds for compromise of a tax_liability are doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioner based his offer-in-compromise on doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs in determining the taxpayer’s ability to pay the individual facts and circumstances of the taxpayer’s case are considered and the taxpayer is permitted to retain sufficient funds to pay basic living_expenses sec_301_7122-1 proced admin regs the internal_revenue_manual irm contains guidelines for rejection of offers-in-compromise irm sec_5 date which respondent relied on in rejecting petitioner’s offer states an offer rejection may also be based on a determination that acceptance of the specific offer at hand is not in the best interest of the government per policy statement p-5-100 rejections under this provision should not be routine and should be fully supported by the facts outlined in the rejection narrative offers rejected under this section require the review and approval of the second level manager that is territory manager for the field or department manager for coic centralized offers in compromise examples of situations that may warrant rejection as not being in the best interest of the government include recent compliance satisfies offer processability criteria however the taxpayer has an egregious history of past non-compliance and our analysis of his current finances reveals that it will be highly unlikely the taxpayer will be able to remain in compliance during the offer terms policy statement p-5-100 date on which the irm relies states the service will accept an offer_in_compromise when it is unlikely that the tax_liability can be collected in full and the amount offered reasonably reflects collection potential an offer_in_compromise is a legitimate alternative to declaring a case currently not collectible or to a protracted installment_agreement the goal is to achieve collection of what is potentially collectible at the earliest possible time and at the least cost to the government in cases where any offer_in_compromise appears to be a viable solution to a tax delinquency the service employee assigned the case will discuss the compromise alternative with the taxpayer and when necessary assist in preparing the required forms the taxpayer will be responsible for initiating the first specific proposal for compromise the success of the offer_in_compromise program will be assured only if the taxpayers make adequate compromise proposals consistent with their ability to pay and the service makes prompt and reasonable decisions taxpayers are expected to provide reasonable documentation to verify their ability to pay the ultimate goal is a compromise which is in the best interest of both the taxpayer and the service acceptance of an adequate offer will also result in creating for the taxpayer an expectation of a fresh_start toward compliance with all future filing and payment requirements emphasis added irm sec_5 and policy statement p-5-100 as applied in this case appear to be inconsistent regarding the best interest of the government irm sec_5 pertains to rejecting offers if they are not in the ‘best interest of the government’ per policy statement p-5-100 while policy statement p-5-100 describes the dollar amount of offers which are in the best interest of the government and encourages such compromises the goal of the offer-in-compromise program according to policy statement p-5-100 is to collect what is potentially collectible as early as possible and the ultimate goal is to find a compromise that is in the best interest of both the taxpayer and the service policy statement p-5-100 does not mention egregious past non-compliance it instead mentions creating for the taxpayer an expectation of a fresh_start toward future compliance according to policy statement p-5-100 it appears the best interest of the government is a compromise that is also in the best interest of the taxpayer and which collects the potentially collectible amount or more at the earliest possible time in the instant case respondent determined that petitioner’s reasonable collection potential was zero pursuant to policy statement p-5-100 it appears that acceptance of petitioner’s dollar_figure offer is in respondent’s best interest as it is also in petitioner’s best interest and permits respondent to collect more than respondent determined was potentially collectible otherwise it would also afford petitioner a fresh_start toward future compliance the internal_revenue_manual does contain a provision that allows for rejection of offers that exceed the reasonable collection potential irm sec_5 date states policy statement p-5-89 establishes that offers may be rejected on the basis of public policy if acceptance might in any way be detrimental to the interests of fair tax_administration even though it is shown conclusively that the amount offered is greater than could be collected by any other means if no effective tax_administration eta issues exist note this section should not be confused with irm under effective tax_administration eta offers a decision to reject an offer for public policy reason s should be based on the fact that public reaction to the acceptance of the offer could be so negative as to diminish future voluntary compliance by the general_public decisions to reject offers for this reason should be rare example below are some examples of situations that may warrant rejection based on a public policy decision the taxpayer has openly encouraged others to refuse to comply with the tax laws suspicion that the financial benefits of a criminal activity are concealed or the criminal activity is continuing an offer will not be rejected for public policy grounds solely because a it would generate considerable public interest some of it critical b a taxpayer was criminally prosecuted for tax or non-tax violation the rejection narrative should discuss the specific public policy issues rejections of this type require the approval of the sb_se compliance area director in the field or sb_se compliance services field director for coic emphasis omitted policy statement p-5-89 does not specifically reference egregious past non-compliance but appears to provide that in some cases it may be a legitimate basis for rejecting an offer that exceeds the reasonable collection potential however irm sec_5 provides that respondent should discuss and document the specific public policy issues relevant to the case in the rejection narrative respondent did not reference either irm sec_5 or policy statement p-5-89 in the rejection narrative rather respondent referenced irm sec_5 as the reason for rejecting petitioner’s offer offers-in-compromise contain default provisions irm sec_5 date provides that taxpayers must agree to the future compliance provisions when offers are accepted the taxpayer must timely file all tax returns and pay all taxes due during the compliance_period the compliance_period is five years from the acceptance date or until the offer amount is paid in full whichever is longer it further provides failure to adhere to the compliance terms could result in the default of the oic and reinstatement of compromised liabilities irm sec_5 date form_656 item n elaborates by providing that if the taxpayer fail s to meet any of the terms and conditions of the offer and the offer defaults then the irs may -immediately file suit to collect the entire unpaid balance of the offer -immediately file suit to collect an amount equal to the original amount of the tax_liability as liquidating damages minus any payment already received under the terms of this offer -disregard the amount of the offer and apply all amounts already paid under the offer against the original amount of the tax_liability -file suit or levy to collect the original amount of the tax_liability without further notice of any kind respondent argues that doubt as to future compliance is a sufficient reason to reject an offer-in-compromise respondent contends that although the default provision of an offer-in- compromise affords respondent some protection it is not enough respondent notes citing 123_tc_85 revd 439_f3d_455 8th cir that where taxpayers violate the future compliance condition courts have not always found violations to be material and do not always allow respondent to terminate an offer the court is not convinced by respondent’s speculative argument courts have found offers-in- compromise materially breached and have allowed termination of the offer in appropriate cases where taxpayers fail to make payments agreed to in the offer-in-compromise fail to pay off the amount compromised or fail to pay taxes owed during the year period after the offer has been accepted e g 372_f2d_352 3d cir 303_f2d_1 5th cir 225_fsupp2d_1138 e d mo 182_fsupp_567 d n j ii conclusion taking into account the inconsistency of irm sec_5 and policy statement p-5-100 the best interest of the government reasoning behind respondent’s rejection of petitioner’s offer is unclear absent clarification the court cannot conclude whether it was an abuse_of_discretion for respondent to proceed with collection for the reasons and on the authority set forth in the determination_letter the court will remand the case to respondent’s appeals_office for further consideration and clarification to reflect the foregoing an appropriate order will be issued
